         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                                CIVIL ACTION # 17-CV-11781DJC

_______________________________
T. K. with and through her parents
G.K and V.K, Plaintiffs

V.
Barnstable Public Schools
____________________________



                  Second Amended Complaint and Demand for Jury Trial

1.     This is an action seeking redress for violation of civil rights, and severe physical,

emotional and psychological harm caused by the Barnstable Public Schools. The defendant at all

times acted intentionally and/or with deliberate indifference in their failure to properly supervise

and oversee students, as well as their failure to properly investigate disclosures of T.K.’s

significant emotional injury, sexual assaults and rape by a known juvenile criminal on school

property, Falvio Desantos, who raped and bullied T.K. T.K. was harassed and bullied, by

students, on a regular basis while in 8th grade when the students learned of the rape and sexual

assaults/ The defendant further acted intentionally and/or with deliberate indifference in their

failure to properly and adequately respond to the disclosure of T.K.’s, harassment, bullying, and

their failure to provide services to her to address the educational, social and emotional needs she

suffered as a result of the rape, and non-action to keep T. K. free from harm socially,

emotionally, sexually and physically and the failure to provide appropriate services and support

pursuant to Title IX, 20 U.S.C. section 1681.


2.         The plaintiffs seek relief pursuant to Title IX, 20 U.S.C. section 1681.

                                                PARTIES


1|Page
          Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 2 of 15




3.         The plaintiff, G.K, is an adult resident of Barnstable, Massachusetts. G.K. is the

Father of the minor T.K, and brings this action individually and as the next friend of T.K.

4.         The plaintiff, V.K., is an adult resident of Barnstable, Massachusetts. V.K is the

mother of the minor child, T.K, and brings this action individually and as the next friend of

T.K.

5.         During all relevant periods, the plaintiff, T.K. was a minor student attending the

Barnstable Public Schools and a resident of Barnstable, Massachusetts.

6.         The defendant, Barnstable Public Schools is the civil entity in the Town of

Barnstable. T.K. was a student in the Barnstable Public Schools during all of the times relevant

to this action. The Barnstable School District (“District”) is in recipient of federal financial

assistance, including federal financial assistance provided to the District’s schools and

specialized education programs.



                                 JURISDICTION AND VENUE

7.             Jurisdiction of this court is invoked under the provisions of Sections 1331 and

1343(3) of Title 28 and Title IX, 20 U.S.C. section 1681


8.             Venue properly lies in this judicial district pursuant to Section 1391 of Title 28

of The United States Code as the claims arose in this judicial district.


                                   STATEMENT OF FACTS


9.         Prior to the 2014-2015 school year, in the Barnstable Public Schools, the Barnstable

School Department did merge the Barnstable Public Schools, 8th grade, into the Barnstable High

School.

2|Page
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 3 of 15




10.        T.K. entered her 8th grade school year, in September 2014, and did intermingle with

her classmates as well as with the older high school students.


11.        One of the older students T.K. did intermingle with was a 10th grade student by the

name of Falvio Desantos.


12.        Falvio Desantos had a long history of criminal behavior both in and out of school

and at the start of the 2014 school year was on criminal probation for his criminal behavior and

crimes through the Barnstable Juvenile Court.


13.        Given Falvio Desantos’s (Falvio) significant criminal history, both in the

community and in the Barnstable public schools, school staff at Barnstable High School,

including Principal Patrick Clark were fully aware of Falvio’s criminal charges by the

Barnstable High School’s police officer Reid Hall on an ongoing basis and school staff did

attend various criminal juvenile hearings in the Barnstable Juvenile Court.


14.        Officer Reid Hall is and was assigned to Barnstable High School as the school

resource officer by Barnstable Police Department, where he was fully employed.


15.        Officer Reid Hall had and still has an office, in the Barnstable High School, so he

can talk and meet with students and staff during the school day on a full time basis.


16.        The Barnstable School Administration and high school staff chose to allow Falvio to

stay, in Barnstable High School, while he was on probation for his criminal acts and by doing so

did knowingly endanger the students attending Barnstable High School even though the

Barnstable High School staff had the authority and ability to place Falvio in an alternative

school program away from the Barnstable’s Public Schools.

3|Page
          Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 4 of 15




17.         T.K. was 13 years old and a very pretty young lady, at the start of her 8th grade year

in Barnstable High School, and stood out given her sweet behavior and very good appearance.


18.         As T.K. was a standout young lady, Falvio took immediate notice of T.K. during the

first month of her 8th grade year as did other older students.


19.         On or about November 1, 2014, T.K. was raped by Falvio in the Barnstable high

school.


20.         The rape of T.K. by Falvio took place, in a stairwell, in the Barnstable High School,

where the rape could not be observed by school staff or students.


21.         Falvio did drug T.K. at the time of the rape and the sexual assault and the rape lasted

for an extended period of time.


22.         The rape of T.K. by Falvio did cause T.K. severe emotional trauma on an ongoing

basis, during the 2014- 2015 school year and for and extended time there after.


23.         T.K. had an immediate change in behavior due to the emotional trauma of the rape

and started to cut herself daily.


24.         Given the immediate change in behavior, T.K. was pressed by her girlfriends as what

was happened that caused T.K.’s emotional and behavioral changes.


25.         Given T.K.’s emotional trauma, Falvio continued to press T.K. for sex and did force

her to take drugs to which she became addicted, to her ongoing detriment.


26.         Falvio was a known drug dealer to the Barnstable High School staff and police

department and regularly sold drugs to fellow students in the high school. Principal Clark was

4|Page
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 5 of 15




fully aware of Falvio’s actions, behaviors, drug dealing, and criminal acts and was personally

responsible for Falvio’s attendance in the Barnstable High School.


27.        Barnstable Public School’s records show that T.K. had school attendance issues at an

increasing rate while in 8th grade as well as an increasing bad behavior due to T.K.’s trauma,

fear of other students, including Falvio, and her trauma of how she was being perceived by

school staff and students.


28.        Due to the trauma suffered by the rape and harassment, T.K. started to use alcohol

and marijuana daily during her 8th grade year both in and out of school.

29.    T.K was regularly bulled on an ongoing basis, by high school students, slapped by girls

students, and had various items stolen including her shoes by girls, who grabbed them off her

feet, due to T.K.’s severe change in emotion, behavior, and the loss of her sweet personality and

she was subject to (1) severe, pervasive, and objectively offensive sexual harassment by a school

peers, (2) that the harassment caused the plaintiff to be deprived of educational opportunities or

benefits (3) and knew of the ongoing harassment, (4) in its programs, classes and activities and

(5) school staff were deliberately indifferent to the harassment such that its response to the rape

and harassment is clearly unreasonable in light of the known circumstances.


30.        The Barnstable High School administration staff and Barnstable police officer Reid

Hall, never reported any of the criminal actions inflicted upon T.K. by students in the high

school to cause a criminal charge to be pressed against any person including but not limited to

Falvio Desantos for continuous sexual assaults upon T.K.


31.        T.K.’s parents, G.K. and V.K., worked together in the hair salon business and owned

a business in Boston and in Hyannis, at the start of the 2014 school year.

5|Page
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 6 of 15




32.        The parents of T.K. were called by T.K.’s high school house master, Melissa Collins,

who during the Spring of 2015 school year, informed T.K’s parents of the incidents with Falvio

and the other students and that she had attended various school meetings regarding T.K.


33.        Given the ongoing and increasing emotional and behavior issues that T.K. was

having during the spring of her 2014-2015 school year, G.K. and V.K. had to leave work on a

regular basis early in the day to try to deal with T.K.’s increasingly emotional problems and

dysfunction reported to them by school staff.


34.        Officer Reed Hall, after the meeting, T.K.’s parents had with Melissa Collins, set up

a specialized interview with T.K. regarding her rapes and emotional issues at the Barnstable

County Juvenile Center, in Barnstable.


35.        The specialized interview at the Barnstable County Juvenile Center in Barnstable,

T.K. could not open up about the causes of the trauma she was suffering from and cried to the

interviewer but would not articulate about the trauma she was suffering as she was terrified of

the assaults upon her in the Barnstable High School by Falvio.

36.    Given the disclosure originally to Melissa Collins, the parents of T.K. regularly called

school staff, during the spring of 2016, as to T.K.’s behavior and their concerns for T.K.’s

trauma and needs. The parents called the vice principal, Melissa Collins, and Kari Hoffman, the

high school special education coordinator seeking both information of T.K.’s ongoing issues and

her past issues however school staff did not discuss or share any ongoing issues as to peer to-


peer harassment and their failure to properly intervene and these actions and non-actions clearly

demonstrated their deliberate indifference which did subject T.K to ongoing and continuous

harassment.

6|Page
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 7 of 15



37.    Any claim that Barnstable School Administrators did not have actual knowledge of the

issues and needs of T.K. is clear error as the sexual assaults upon T.K. were reported to school

staff by students and staff as T.K. was emotionally dysfunctional and suffering sever emotional

trauma as the incidents were vile enough and the institution’s response, after learning of it,

unreasonable enough to have the combined systemic effect of denying access to her scholastic

programs and activities.


38.        T.K. was kept in the Barnstable High School, for the balance of her 8th grade year,

where she suffered ongoing harassment and intimidation from her classmates as the rape and

drug inducement became well known to the whole student body. Barnstable provided no safety

net for T.K. or a comprehensive treatment plan of her rapes at the high school by the known sex

offender Falvio Desantos

39.    School staff knew that its measures proved inadequate, and thereby required

to take further steps to avoid new liability or trauma to T.K. but chooses not to take such action.

Clearly as Barnstable High school staff had actual knowledge that

its efforts to remediate were ineffective, and it continued to use those same methods to no avail,

such a school district has failed to act reasonably in light of the known circumstances.


40.        Principal Clark was fully aware of the incidents involving T.K. and Falvio as well as

T.K.’s ongoing harassment by classmates and other students and as school principal had full and

complete authority to keep T.K. safe but did nothing to keep T.K. safe and free from sexual

propositions, name calling, and rejections which did occur in school and via social media, in

person, and via cell phone.

42.    School records and family reports from T.K.’s eight grade identified an observable shift

in T.K.’s hyper focus on social interactions and peer dynamics which began to severely impact

7|Page
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 8 of 15



her ability to progress academically. The action and non actions of the Barnstable public schools

and school staff did knowingly act negligently and did by this non action infliction of emotional

distress through their gross negligence impose sever emotional distress and was a direct

causation of the physical harm and emotional harm suffered by T.K. and clearly any reasonable

child or person would have suffered emotional distress under like circumstances of her rape and

ongoing harassment in the Barnstable High school.


43.        School records also show declining attendance and severe conduct issues starting in

the 8th grade through the end of the school year due to T.K.’s trauma, fear of the other students

and the perpetrator of the rape and how she was being perceived by school staff and students.


44.        At the end of 8th grade, at a school “ special education team” meeting, the parents

requested a summer program and support for T.K. but were denied their request which forced

the parents to keep T.K. with them at work as well as in their physical custody 24 hours a day

due to her sever drug and emotional issues.


45.        Given the emotional trauma and behaviors escalations of T.K., the parents went to

the Barnstable School District administration, on numerous occasions, seeking special services

to deal with T.K.’s severe emotional trauma and disruptive behavior which Barnstable staff did

deny however during the 9th grade year, Barnstable did place T.K. in a day program for behavior

disturbed and academically impaired children in Plymouth, the Plymouth Area Collaborative.

46.    The Plymouth Area Collaborative has no services or programs past 2:30 in the afternoon

Monday through Friday therefore there was no support or help available to T.K., after 2:30, and

she did continue to spiral down emotionally.




8|Page
           Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 9 of 15



47.    Due to the ongoing trauma, T.K. did poorly at Pilgrim Academy and continued to run

away and use drugs which Barnstable was aware of but did nothing to support or assist T.K.’s

drug issues, behavior issues or her emotional trauma.

48.    G.K. and V.K., for the school year 2016-2017, the parents were forced to leave work

early to be home when T.K. did arrive home daily at 3:00 approximately, to keep her safe, as

Barnstable refused to provide any services after 2:30 on school days.

49.    The parents ultimately were forced into bankruptcy due to the loss of income due to

being forced to leave work early to care for T.K. as Barnstable refused to put in place an

extended school day to provide any services for T.K.

53.    The lack of services and T.K.’s continued decline forced the parents to seek other

options.

54.    The parents went to juvenile court, in Barnstable, and filed a CRAWL previously called a

CHINS seeking help and due to the severity of T.K.’s issues and Barnstable Juvenile Court

placed her at GRACE House, a 90 day drug treatment center immediately.

55.    T.K. completed the 90 day residential drug treatment program, at Grace House, and

Grace House provided a written recommendation along with T.K.’s personal therapist that she

have a residential therapeutic program due to her multi-level issues but Barnstable refused any

residential placement and did no evaluation themselves.

56.    Given Barnstable’s refusal to provide the required 24 hour services and that T.K. was

dumped, at her parent’s home, hours before the parents could be home from work, Barnstable

knowingly endangering T.K. was left alone for some 5 hours daily and Barnstable did nothing to

treat her severe trauma. Given the lack of services, the family filed a for a hearing, at the BSEA,

seeking a residential therapeutic program.



9|Page
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 10 of 15



57.     On or about October 10, 2016, the Barnstable School System agreed to an evaluation at

the Dr. Franklin Perkins School (Perkins) which is a therapeutic residential program.

58.     A Team meeting was held, at Perkins School, on March 30, 2017, to review the results of

the extended evaluations. The results of the evaluation and T.K.’s placement, at Perkins, were

the clear basis for resolution of the parent’s issues presented before the BSEA and Barnstable did

off a settlement agreement as to all issues before the BSEA, offering a therapeutic residential

placement which did require the withdrawal of the BSEA Hearing Request as there was no

remaining issues before the BSEA.

59.     The programs, at Perkins, did provide for substantial improvement in T.K.’s severe

emotional trauma and did allow for T.K.’s return home, in the early summer of 2017.

60.     As it was the parent’s position given the recommendations of various service providers,

not to send T.K. back to Barnstable, given her severe trauma suffered, in Barnstable High

School, the Barnstable School Department sought out and found that the Monamoy Regional

High School, in Harwich, would accept T.K.

61.     The acceptance of T.K., at Monamoy, took considerable work and interviews of T.K. so

she could start, at Monamoy in September of 2017 where she is doing well.

62.     It is clear that when Barnstable learned of the rape and emotional trauma of T.K, the

District failed in their mandated duty to determine that T.K. was (1) was a “qualified individual

with a disability; (2) was excluded from participation in and denied the benefits of the school’s

specialized services, programs or activities, and was otherwise discriminated against; and (3)

that such exclusion and the discrimination was by reason of her sexual assault crated disability. It

was clear from T.K.’s lack of ability to attend school and function and that the injury was

affecting her ability to function in the regular school setting. The District failed to put in place



10 | P a g e
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 11 of 15



any services at a reasonable time from the rape to deal with the clear effects of T.A.’s injury

even when requested by her treating psychologist and parents. The District for the balance of

2014 school year ignored her needs to T.K.’s detriment. The District clearly displayed ongoing

deliberate indifference, animus, gross misjudgment, and lack of concern for T.A.’s well-being.

A school district, in Massachusetts, owes the student under their care an absolute duty to provide

all children an education so they have the ability to reach their full potential but clearly

Barnstable ignored that duty as to T.K. and her detriment.

64.     The neglect of T.K., by the District staff, has caused her to suffer severe emotional

distress and trauma as well as physical distress. The damages which T.K. and her parents have

suffered are the direct and proximate result of actions and inactions of theBarnstable Public

Schools, by their failure to supervise or negligent supervision of school staff and students and for

their knowing acceptance and allowing the ongoing harassment, bullying, assaulting, and beating

and rape of T.K., their knowingly institution of a grossly negligent and ineffective education for

T.K., and the arbitrary, capricious removal of programs and services to which T.K was entitled to

her detriment. The actions and non actions of the Barnstable public schools was Extreme and

outrageous conduct goes beyond all possible bounds of decency, and

is regarded as atrocious, and utterly intolerable in a civilized community.

65.     The parents of T.K., as a result of the mistreatment of their daughter, lack of proper

services and protections for their daughter, and their ongoing struggle with the District to put

even the basic protections and services in place has caused them to suffer emotional and

financial distress, costing them thousands of dollars, in medical and educational services, which

were required for T.K. and did cause them to lose their Boston office and to file for bankruptcy.

Further, these acts of discrimination are a clear violation of the rights of individuals with



11 | P a g e
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 12 of 15



disabilities under Title IX.

66.     The Defendants, based on their actions and non –actions, were clearly arbitrary and

capricious that extends beyond mere violations of the state law and were egregious and extreme

as not only the services owed to the plaintiff but to all children under their authority.

68.     The actions and non-actions of the Barnstable High School’s conduct was knowingly

extreme and outrageous as to the treatment of T.K. and her parents, and did inflict emotional

distress, trauma and financial loss and should have known or intended, or knew that their

conduct would cause emotional distress, and that their conduct caused emotional distress to the

detriment of T.K. and her parents. The actions and non actions of the Barnstable Public schools

are clearly Extreme and outrageous conduct goes beyond all possible bounds of decency, and are

regarded as atrocious, and utterly intolerable in a civilized community.

69.     T.K. was clearly subject to severe pervasive and objectively offensive sexual harassment


and assaults, by school peers, as such the rape and sexual assaults, harassment, intimidations

and trauma deprived, T.K, of educational benefits and opportunity while, in her 8th grade, and

Defendants, knew of the acts of Falvio Desantos, and other students upon T.K. which took

place, at Barnstable High School, and it is clear that named Defendant were deliberately

indifferent to the sexual assault, harassment, and emotional trauma suffered by T.K. such that

Defendant’s lack of response to the trauma and rape suffered by T.K. was clearly unreasonable
        in light of the known circumstances.

                                        COUNT I
                      VIOLATION OF TITLE IX 20 USC Section 1681
                           Against the Barnstable Public Schools




12 | P a g e
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 13 of 15



70.     The plaintiffs incorporates each and every allegation and averment set forth in paragraphs

1 through 69 as fully set forth herein.

71.     Under Title IX and 34 C.F.R. 106.8 public schools must “adopt and publish grievance

procedures providing for prompt and equitable resolution of students and employee complaints

alleging any action which would be prohibited by this part”

72.     On or about November 2014, the Barnstable public schools and the town of Barnstable

by and through its employees and agents and all departments new that T.K. was raped and

assaulted in the Barnstable high school by Falvio Desantos a known criminal.

73.     During the 2014- 2015 school year, all defendants, in town of Barnstable learned that

Falvio Desantos on multiple occasions sexually harassed, intimidated, introduced drug use,

humiliated T.K. in the Barnstable high school on an ongoing and regular basis.

74.     The sexual harassment perpetrated on T.K. by Falvio Desantos was severe, pervasive and

objectively offensive and caused T.K. to be deprived of educational opportunities and/or

benefits.

75.     Defendant, in their official capacities, in violation of Title IX, 20 USC Section 1681

remained deliberately indifferent to the rape, sexual assaults, intimidation, emotional trauma, and

psychological trauma as a direct and proximate result of such violations. Such actions and non

actions did act far outside the known and required practices mandated by the United States

Office for civil Rights.

76.     The defendant, the Barnstable Public Schools failed to remove Falvio Desantos, from the

high school, and/or failed to limit his ability to interact with T.K; failed to adequately supervise

Falvio Desantos; failed to adequately monitor Falvio Desantos; and failed to initiate any

reasonable measures to protect T.K. from Falvio Desantos.


13 | P a g e
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 14 of 15



77.     As a direct and proximate result of such violation, the Defendant acted with deliberate

indifference to the harassment, sexual assault, intimidation, such that it’s lack of response was

clearly unreasonable in light of the known circumstances and did cause T.K. physical injuries,

indignities, humiliations, severe emotional distress, mental anguish, and invasion of body

integrity.

78.     As a direct and proximate result of such violation, the Defendant acted with deliberate

indifference to the harassment, sexual assault, intimidation, such that it’s lack of response was

clearly unreasonable in light of the known circumstances and did cause T.K. physical injuries,

indignities, humiliations, severe emotional distress, mental anguish, and invasion of body

integrity and did cause her parents G.K and V.K. humiliations, severe emotional distress, mental

anguish, and financial destruction and bankruptcy.

78.     The Defendant left T.K. vulnerable for further sexual exploitation, harassment,

intimidation, embarrassment and was a direct and proximate cause of the subsequent acts of

sexual assault, intimidation, harassment and embarrassment committed by Falvio Desantos upon

T.K.

                                     REQUESTED RELIEF

        WHEREFORE the plaintiffs claim judgment against the named defendants and each of

them jointly and severally as follows:

        A. Compensatory damages in the amount warranted by the evidence at trial;

        B. Punitive damages in the amount warranted by the evidence at trial;

        C. Reasonable attorney’s fees and costs incurred in this action;

        D. Such other relief as permitted by statute and as this Court shall consider to be fair and

               equitable.



14 | P a g e
         Case 1:17-cv-11781-DJC Document 38 Filed 11/05/18 Page 15 of 15



                                                JURY DEMAND

                       The parties hereby demand a jury on all claims and issues so triable.



               Respectfully Submitted,

               Plaintiffs, T.K. and G.K., and V.K.

               By Their Attorney

           s/s Michael W. Turner
           Michael W. Turner BBO #565820
           242 Wareham Road
           P.O. Box 910
           Marion Ma.02738
           508-748-2362
           Fax 508-748-8636


DATED: 11/5/2018




                                          Certificate of Service
I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and that paper copies
will be sent by first class mail, postage prepaid, to those indicated as non-registered participants on
11/5/ 2018

                                         /s/ Michael W. Turner
                                           Michael W. Turner




15 | P a g e
